Philip E. Brown, J.
Defendant, a physician, was convicted by a jury of the offense of carnal knowledge of a child, and after new trial granted was again so convicted. He appealed from an order denying a new trial.
The state claimed, and introduced evidence tending to show, that while defendant was treating the child professionally he required her unnecessarily to expose her person and manipulated her sexual organ, with the view of subsequently committing the crime of which he was convicted as of a considerably later date, and that the same was perpetrated for the most part while the child was asleep, being practically consummated before she awoke. The only questions raised by the assignments of error relate to the admission of testimony concerning such exposure and manipulation, and to the sufficiency of the evidence to sustain the verdict.
1. The testimony was admissible as showing: First, the relations of the parties; second, defendant’s preparation for the crime; and third, with respect to the manipulation, as explanatory of the child’s testimony to the effect that the intercourse occurred in part while she slept. The. first and third grounds, being elementary, require no discussion, The second rests upon the rule of evidence that any fact constituting preparation for an act is deemed relevant. Reynolds’ Stephen on Evidence, art. 7; 11 Am. & Eng. Enc. Law, (2d ed.) 508. Defendant’s alleged conduct in destroying the girl’s modesty and physically preparing her for coition, must be regarded as within the rule. Nor was evidence thereof incompetent because of its tendency to prove an independent crime. State v. Hayward, 62 Minn. 474, 482, 65 N. W. 63; 1 Dunnell, Minn. Dig. § 2459. It was admissible because relevant to the issue. As said in Com. v. Robinson, 146 Mass. 571, 578, 16 N. E. 452, 455:
*317“Precedent acts wbicb render tbe commission of tbe crime charged more easy, more safe, more certain, more effective to produce tbe ultimate result wbicb formed tbe general motive and inducement, if done witb that intention and purpose, bave sucb a connection with tbe crime charged as to be admissible, though they are also of themselves criminal.”
See, also, State v. Trusty, 122 Iowa, 82, 97 N. W. 989.
2. Por obvious reasons, we refrain from detailing or discussing tbe salacious evidence. After examination thereof we conclude that tbe questions involved were of fact for tbe jury’s determination, and, notwithstanding defendant’s strenuous denial of guilt, that tbe verdict is sustained and must stand.
Order affirmed.